FILED
                            NOT FOR PUBLICATION                            APR 12 2016

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30208

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00030-BLW-1

       v.
                                                 MEMORANDUM*
PAUL EDWARD PARNELL,

              Defendant - Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                       Argued and Submitted March 10, 2016
                                Portland, Oregon

Before: FISHER, BERZON and WATFORD, Circuit Judges.

      For the reasons stated in a concurrently filed opinion, we vacate Parnell’s

sentence and remand for resentencing. As relevant here, we find no error in the

district court’s decision denying Parnell’s motion to suppress the evidence seized

from his residence pursuant to a search warrant issued on the strength of an




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
affidavit furnished by Detective Matthew Gonzales. We therefore affirm Parnell’s

conviction.

      First, the district court did not clearly err in finding that none of the alleged

misstatements or omissions were intentionally or recklessly made. See United

States v. Elliott, 322 F.3d 710, 714 (9th Cir. 2003). Second, reviewing de novo, we

hold the district court did not err in concluding the alleged misstatements and

omissions were immaterial to the state magistrate judge’s determination of

probable cause. See id. Although the detective’s affidavit was based solely on the

tips of two informants, those tips were sufficiently reliable because they were

based on the informants’ personal observations and independently corroborated

one another. See United States v. Bishop, 264 F.3d 919, 924-25 (9th Cir. 2001); cf.

United States v. Alvarez, 358 F.3d 1194, 1203 (9th Cir. 2004) (“Even if the

reliability of a confidential source is not clearly established, the credibility of the

statement is ‘enhanced’ when the statement gives a detailed account of events that

is corroborated by the statements of other confidential informants.”). Both

informants also made admissions against their penal interests. See Bishop, 264
F.3d at 925. Viewed cumulatively, the alleged misstatements and omissions would

not have fatally undermined the informants’ credibility or otherwise caused the

magistrate judge to conclude there was no fair probability that evidence of


                                            2
methamphetamine crimes would be found at Parnell’s home. Finally, Parnell’s

contention the investigating officers “laundered the information for the search

warrant” by having Detective Gonzales prepare the affidavit is not supported by

the record.

      AFFIRMED IN PART; VACATED IN PART; REMANDED.




                                          3